                  2:19-cr-00661-BM                         Date Filed 08/05/19       Entry Number 4            Page 1 of 1


AO I 06 (Rev. 04/ 10) Applicati on fo r a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                               District of South Carolina

                In the Matter of the Search of                              )
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                      )        Case No.   2:19-cr-661
                       Apple iPhone X 64GB                                  )
                                                                            )
                                                                            )

                                                APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prffe~iffat1iw,a;~tt and give its location):


located in the                                       District of ____S_o_u_th_ C_a_ro_l_in_a_ _ _ , there is now concealed (identify the
person or describe the property to be seized) :
 See Attachment B


           The bas is for the search under Fed. R. Crim. P. 41 ( c) is (check one or more) :
                  ii evidence of a crime;
                  ii contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
                Code Section                                                         Offense Description
         18 USC § 922(g)(1 ), §545(a),                (felon in possession of a firearm or ammunition), (smuggling goods into the United
         § 922(0) and§ 922(a)(4)                      States), (possession of a machine gun), (transport a prohibited weapon without
         26 USC§ 5844                                 a license), (illegal importation of a firearm into the United States)
          The application is based on these facts:
         See Attached Affidavit


            0 Continued on the attached sheet.
            0    Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                 under 18 U .S .C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me and signed in my presence.


Date :


City and state : Charleston, South Carolina                                                 United States Magistrate
                                                                                                  Printed name and Litle
